Citation Nr: 9902582	
Decision Date: 01/29/99    Archive Date: 02/04/99

DOCKET NO.  95-11 140	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for a chronic left 
shoulder disability.

2.  Entitlement to an increased evaluation for sarcoidosis, 
currently rated 10 percent disabling and to an increased 
(compensable) evaluation for  sarcoidosis from January 12, 
1988 to July 14, 1994.


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

R. A. Caffery, Counsel



INTRODUCTION

The veteran served on active duty from October 1974 to 
January 1988.  By rating action dated in December 1994, the 
Department of Veterans Affairs (VA) Regional Office, 
Cleveland, Ohio, granted service connection for sarcoidosis, 
effective January 12, 1988, and assigned a noncompensable 
evaluation for the condition effective that same date.  The 
veteran appealed for a higher rating for the sarcoidosis.  In 
a January 1995 rating action, the evaluation for the 
sarcoidosis was increased to 10 percent, effective July 15, 
1994.  The veteran appealed for an earlier effective date for 
the 10 percent rating for the sarcoidosis and also for a 
current evaluation in excess of 10 percent.  The veteran also 
appealed from a March 1997 rating action denying entitlement 
to service connection for a chronic left shoulder disability.  

For reasons which will be set forth below, appellate 
consideration of the issues of entitlement to a current 
increased rating for sarcoidosis, and entitlement to a 
retroactive increased rating from January 1988, are being 
deferred pending further action by the regional office.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veterans appeal regarding the claim for 
service connection for a chronic left shoulder disability has 
been obtained by the regional office.

2.  The veteran was observed and treated on several occasions 
during service for complaints regarding his left shoulder.  
The findings included tenderness and muscle spasm.  An 
assessment was made of muscle strain on one occasion.

3.  The veteran was seen at a private medical facility in 
August 1996 for left shoulder pain.  He was afforded a VA 
examination in December 1996 and a diagnosis was made of 
residuals of a left shoulder injury with slight limitation on 
abduction.

4.  There is a reasonable probability that the veterans 
current chronic left shoulder disability had its onset during 
his active military service.


CONCLUSION OF LAW

The veterans current chronic left shoulder disability was 
incurred in or aggravated during his active military service.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that it has found the veterans claim for 
service connection for a chronic left shoulder disability to 
be well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a); effective on and after September 1, 1989.  That 
is, the Board finds that he has presented a claim which is 
plausible.  The Board is also satisfied that all relevant 
facts regarding the claim have been properly developed.  

The veterans service medical records reflect that he was 
seen in December 1978 with a complaint of pain involving his 
left shoulder.  It was reported that he had injured the 
shoulder either lifting weights or playing basketball.  On 
physical examination, tenderness over the deltoid muscle was 
reported.  He was again seen in May 1980 with a complaint of 
pain involving the left shoulder.  It was indicated that he 
had fallen on the shoulder 24 hours previously.  He had point 
tenderness on palpation and limited range of motion.  An 
X-ray study of the shoulder in May 1980 showed no evidence of 
fracture or dislocation, separation, or soft tissue 
calcifications.  The veteran was again seen in August 1982 
with a complaint of a tender left shoulder.  Range of motion 
of the shoulder was limited with tenderness on lateral 
abduction of the left arm.  Muscle spasm in the left deltoid 
muscle was noted.  The assessment was muscle strain.  An 
analgesic balm and hot soaks were prescribed.  He was to 
limit use of the arm for seven days.  

The veteran was again seen, apparently in July 1985, with a 
complaint of shoulder and neck pain.  It was indicated that 
he had been in a car accident the previous day.  It was 
reported that his car slid into a pole at 15 miles per hour.  
The veteran complained of pain in the left lateral neck and 
trapezius region.  The neck had a full range of motion 
without tenderness.  There was mild tenderness noted over a 
small area of the left trapezius.  An X-ray study of the 
cervical spine was negative.  An impression was made of acute 
cervical strain.  

The veterans initial claim for VA disability benefits was 
submitted in February 1988.  He referred to sarcoidosis.  The 
veteran was afforded a VA physical examination in April 1988.  
His complaints regarded his pulmonary problems.  On 
examination of the musculoskeletal system, it was indicated 
that there was no limitation of movement of the extremities.  
The diagnoses were history of sarcoidosis and hypertension.  

A May 1988 service department examination, apparently for the 
purpose of reserve affiliation, also shows no pertinent 
complaints, symptoms or findings.  

In October 1996 the veteran submitted a claim for service 
connection for a left shoulder disability.  He indicated that 
the shoulder condition was the result of an automobile 
accident that occurred on base while on active duty.  He 
submitted copies of service medical records pertaining to the 
July 1985 automobile accident.  

The veteran was afforded a VA orthopedic examination in 
December 1996.  On examination range of motion of the left 
shoulder was normal except for slight limitation of 
abduction.  There was no muscle weakness.  An X-ray study 
showed no significant bony pathology of the left shoulder.  
The diagnosis was residual of a left shoulder injury with 
slight limitation of abduction.

The regional office later received private medical records 
reflecting that the veteran was seen in August 1996 with a 
complaint of a left shoulder problem.  It was indicated that 
he had a history of an accident 10 to 11 years previously 
with an injury to the left shoulder.  The veteran stated that 
his left shoulder would buck when lifting something.  An 
assessment was made of left shoulder pain possibly secondary 
to a soft tissue injury.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131.  

The veterans service medical records reflect that he was 
observed and treated on several occasions for complaints 
regarding his left shoulder.  He had reportedly injured the 
left shoulder while lifting weights or in a fall.  On 
physical examinations, findings were made including 
tenderness and muscle spasm.  He was seen in July 1985 with 
complaints regarding the shoulder and neck following a car 
accident.  Physical examination showed tenderness over a 
small area of the left trapezius.  The veteran again reported 
left shoulder problems when he was seen at a private medical 
facility in August 1996 and indicated that he had injured the 
shoulder some 10 to 11 years previously.  When he was 
examined by the VA in December 1996, a diagnosis was made of 
residuals of left shoulder injury.  

The Board recognizes that, when the veteran was examined by 
the VA in April 1988, there were no complaints or findings 
regarding a left shoulder disability.  When he was afforded a 
physical examination by the service department in May 1988, 
clinical evaluation of the upper extremities was reported to 
be normal.  However, in view of the numbers and types of left 
shoulder injuries received by the veteran during service 
together with the findings on the recent private and VA 
medical examinations, the Board concludes that a doubt has 
been created as to whether the veterans current chronic left 
shoulder disability had its onset during his active military 
service.  Such doubt must, of course, be resolved in favor of 
the veteran.  Accordingly, under the circumstances, the Board 
concludes that service connection for the veterans current 
chronic left shoulder disability is warranted.  38 U.S.C.A. 
§§ 1110, 1131, 5107.


ORDER

Entitlement to service connection for a chronic left shoulder 
disability is established.  The appeal is granted to this 
extent.


REMAND

The record reflects that the veterans sarcoidosis has been 
rated by analogy to systemic lupus erythematosus under 
Diagnostic Code 6350 with the provisions of that code as in 
effect prior to and after August 1996 considered.  The Board 
notes, however, that effective in November 1996 the rating 
schedule provisions regarding the respiratory system were 
amended with Diagnostic Code 6846 added for sarcoidosis.  
That diagnostic code provides ratings from zero percent to 
100 percent based on various criteria and also provides that 
the active disease or residuals thereof may be rated as 
chronic bronchitis under Diagnostic Code 6600 and extra 
pulmonary involvement under the specific body system 
involved.  

Under the provisions of Diagnostic Code 6600 as in effect in 
November 1996, ratings from 10 percent to 100 percent are 
provided based on criteria including the results of pulmonary 
function studies including the results of FEV-1, FEV-1/FVC or 
DLCO.  In this regard, the record reflects that the veteran 
was examined by the VA on several occasions from October 1994 
to February 1998 and the examination reports included 
pulmonary function studies.  However, the pulmonary function 
studies did not reflect a report of DLCO.  

In view of the aforementioned matters, findings of fact and 
conclusions of law are being deferred pending a REMAND for 
the following action:

1.  The veteran should be afforded a 
special pulmonary examination in order to 
determine the current nature and extent 
of his service-connected sarcoidosis.  
All indicated special studies, including 
pulmonary function studies, should be 
conducted.  The pulmonary function 
studies must included findings regarding 
FEV-1, FEV-1/FVC and DLCO.  The claims 
file is to be made available to the 
examiner for review prior to conducting 
the examination.  

2.  The veterans claim for increased 
ratings for his sarcoidosis should then 
be reviewed by the regional office.  If 
the denial is continued, the veteran 
should be sent a supplemental statement 
of the case and be afforded the 
appropriate time in which to respond.  

The purposes of this REMAND are to obtain clarifying 
information and also to ensure that the requirements of due 
process of law are satisfied.  The Board intimates no opinion 
as to the disposition warranted in this case pending 
completion of the requested action.  



		
	ROBERT D. PHILIPP
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 & Supp. 1997), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, Pub. 
L. No. 100-687, § 402 (1988).  The date that appears on the 
face of this decision constitutes the date of mailing and the 
copy of this decision that you have received is your notice 
of the action taken on your appeal by the Board of Veterans' 
Appeals.  Appellate rights do not attach to those issues 
addressed in the remand portion of the Board's decision, 
because a remand is in the nature of a preliminary order and 
does not constitute a decision of the Board on the merits of 
your appeal.  38 C.F.R. § 20.1100(b) (1998).


- 2 -
